Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (US 2012/0190951) in view of Pace et al. (US 2013/0150691).
Regarding claim 1, Curry et al. disclose an applicator for applying an on-skin assembly (122) to skin of a host, the applicator comprising: an insertion assembly (124) configured to insert at least a portion of the on-skin assembly into the skin of the host; a housing (500/504) configured to receive the insertion assembly, the housing comprising an aperture (defined by 512) through which the on-skin assembly is configured to pass; an actuation member (3600) configured to, upon activation, actuate the insertion assembly to insert at least the portion of the on-skin assembly into the skin of the host (¶[0149).
Curry et al. fail to disclose that the applicator further comprises a sealing element as claimed.
Pace et al. disclose a similar housing member (214) having a openings and a sealing element (308) which allows passage of sterilization gas while maintaining a sterile environment (¶[0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the openings and sealing element of Pace et al. on the housing member of Curry et al. in order to allow passage of sterilization gas while maintaining a sterile environment.  It is noted that the sealing element of Pace et al. would be at least a partial barrier to passage of some amount and/or types of vapor.
Regarding claim 2, the sealing element is releasable from the applicator (¶[0083] of Pace et al.). 
Regarding claim 3, the applicator further comprises the on-skin assembly (122). 
Regarding claim 4, the on-skin assembly comprises a sensor (14; ¶[0121]). 
Regarding claim 5, the on-skin assembly comprises a transmitter (1100; ¶[0102]). 
Regarding claim 6, the on-skin assembly comprises an adhesive layer (518) configured to adhere the on-skin assembly to the skin of the host. 
Regarding claim 7, the applicator further comprises a support member (502) configured to inhibit at least lateral movement of the insertion assembly. 
Regarding claim 8, Curry et al. fail to disclose that the support member (or bellows membrane) comprises an elastomeric material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided it as an elastomeric material since in some embodiments it needs to be resilient so as to provide the return force for the needle (¶[0148]).
Regarding claim 9, as broadly claimed, the ridges on housing member 504 shown in Figure 20 would prevent rolling of the applicator is laid down sideways.
Regarding claim 10, the housing comprises a vent configured to be permeable to a sterilizing gas (the openings provided in view of Pace et al.). 
Regarding claim 11, the sealing element is configured to seal the vent (¶[0083] of Pace et al.). 
Regarding claim 12, the sealing element would seal both the aperture and the actuation member from at least some contaminants entering either via the housing member 504. 
Regarding claim 13, the actuation member comprises a material that is permeable to a sterilizing gas (gas could enter the actuation member through bottom opening; at least when uncoupled - ¶[0152]). 
Regarding claim 14, the sealing element comprises a material having a moisture vapor transmission rate less than 10 grams/100 in.sup.2 (Tyvek; for example see US 2019/0008217 - ¶[0106]). 
Regarding claim 15, the sealing element comprises a peelable layer coupled to at least a portion of the housing (¶[0083] of Pace et al.). 
Regarding claim 16, the peelable layer is configured to provide a tamper indication when removed (a user would know that the applicator has been tampered with when the layer is removed since it is visibly on the exterior of the applicator). 
Regarding claim 17, the peelable layer is configured to seal a distal opening of the housing (it seals the openings provided in view of Pace et al. on housing member 504). 
Regarding claim 18, the peelable layer is configured to further seal the actuation member (the sealing element would seal both the the actuation member from at least some contaminants entering either via the housing member 504). 
Regarding claim 19, the peelable layer is configured to seal a vent (openings provided in view of Pace et al. on housing member 504) configured to be permeable to a sterilizing gas. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771